
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 69
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2008
			Mr. Cardin (for himself,
			 Mr. Voinovich, Ms. Mikulski, Mr.
			 Carper, Mr. Biden, and
			 Mr. Levin) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of a
		  national day of remembrance for Harriet Tubman.
	
	
		Whereas Harriet Ross Tubman was born into slavery in
			 Bucktown, Maryland, in or around 1820;
		Whereas in 1849 Harriet Tubman escaped to Philadelphia and
			 became a conductor on the Underground Railroad;
		Whereas Harriet Tubman was commonly referred to as
			 Moses due to her courage and sacrifice in leading many enslaved
			 persons out of bondage and into freedom, endeavoring despite great hardship and
			 danger of being re-enslaved;
		Whereas Harriet Tubman became an eloquent and effective
			 speaker on behalf of the movement to abolish slavery;
		Whereas, during the Civil War, Harriet Tubman assisted the
			 Union Army as a cook, nurse, scout, and spy, and became the first woman to lead
			 an armed expedition in the war, leading to the liberation of more than 700
			 slaves;
		Whereas, after the War, Harriet Tubman became active in
			 the women’s suffrage movement and continued to fight for human dignity, human
			 rights, opportunity, and justice;
		Whereas, in 1896, Harriet Tubman purchased 25 acres of
			 land in Auburn, New York, to create a home and hospital for indigent, aged, and
			 sick African-Americans, which opened on June 23, 1908, as the Harriet Tubman
			 Home for the Sick and Aged, becoming the only charity outside of New York City
			 dedicated to the shelter and care of African-Americans in New York;
		Whereas, in 1944, the Maritime Commission launched the SS
			 Harriet Tubman (Hull Number 3032), the first Liberty ship ever named for an
			 African-American woman;
		Whereas, in 1978, Harriet Tubman was the first honoree of
			 the Postal Service Black Heritage Stamp Series;
		Whereas the Episcopal Church has designated Harriet Tubman
			 as a saint in its Book of Common Prayer;
		Whereas Harriet Tubman, whose courageous and dedicated
			 pursuit of the promise of American ideals and common principles of humanity
			 continues to serve and inspire all people who cherish freedom, died at her home
			 in Auburn, New York, on March 10, 1913;
		Whereas Public Law 101–252 designated March 10, 1990 as
			 Harriet Tubman Day, and States such as Delaware, Georgia, Maryland, New York,
			 and Texas host annual celebrations that honor the life of Harriet Tubman on
			 March 10 of each year; and
		Whereas it would be appropriate to honor the contributions
			 of Harriet Tubman on March 10 of each year: Now, therefore, be it
		
	
		That Congress—
			(1)supports the
			 designation of a national day of remembrance for Harriet Tubman; and
			(2)encourages the
			 people of the United States to support and participate in such national day of
			 remembrance for Harriet Tubman with appropriate ceremonies, programs, and other
			 activities.
			
